Title: To George Washington from A. E. van Braam, 19 December 1796
From: Braam, A. E. van
To: Washington, George


                        
                            Sir 
                            Philadelphia 19th December 1796. (City Tavern)
                        
                        My Discription Of the Dutch Ambassy to the Emperor of China Two years ago,
                            being Translated in the french Language, is now in the press, and I Hope to See the first
                            Volume Ready for Delivery in Abouth Two Months. I dare to proclaim it Will be Very
                            Interesting for the Publicq here as Well as in Europe, Containing a Variety Of
                            Eclaircisments About an Empire to little known to Other Nations.
                        It is my Intention to Dedicate this Work to Your Excellency as a Proof Of my
                            Great and Sincere Veneration for Your Dear Person and Merits. I therefore Request by these
                            Lines Your Estemed Acquiescion And permission to Execute this Publicq Offer to Your
                            Excellency.
                        A Condiscension to my humble prayer Will, no doubt, Serve greatly to Illustrate
                            my Labours. I Hope therefore that Your Excellency Will Excuse the Liberty Of my proposal,
                            And favor me With His kind Acceptance.
                        In mean Time I assure Your Excellency Of my highest Respect And Remain Sir Your
                            most hble & Obedt Servant
                        
                            A: E: v: Braam Houckqeest
                            
                                
                            
                            
                    